Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority and Status of Claims
1.	This application claims benefit the provisional application:
62/915,649 with a filing date 10/16/2019.
2. 	Amendment including cancelation of claims 2-223 in the amendment filed on 7/19/2022 is acknowledged. Claims 1 and 224-241 are pending in the application.  
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Regina Jin on August 10, 2022.  The application has been amended as follows:
	
	In claim 229, line 2, after the phrase “35-75 oC”, delete “, preferably 45-65 oC” .

Add new Claim 242: The method of claim 229, wherein the temperature of step a, is about 45-65 oC. 

Applicants’ representative, Dr. Regina Jin, authorized any required extensions of time under 37 CFR 1.136(a) in order to place this application in condition for allowance. During a telephone conversation conducted on August 10, 2022, with Supervisory Patent Examiner Jeffrey Lundgren.  Applicants’ representative also agreed to the authorization of any additional fees for adding dependent claims in excess of 20 as required by 37 CFR 1.16(i).

Reasons for Allowance
 
  	4. 	Claims 1 and 224-242 are neither anticipated nor rendered obvious over the 
	record, and therefore are allowable.  A suggestion for modification of a reference to 
obtain the instant compounds/compositions, processes of making has not been found.  Claims 1 and 224-242 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.    
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629              

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                 

August 12, 2022